DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 04 February 2022, has been reviewed and entered.  Claims 1, 4, 6 are amended, claim 5 is canceled, and claim 7 is withdrawn, leaving claims 1-4, 6, and 7 pending with claims 1-4 and 6 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the 112 and 101 rejections and the rejections are withdrawn (Remarks page 6-7).
Applicant argues the Clark gown has a different design but does not explain the differences. Clark discloses the gown as claimed. Examiner suggests claiming these differences in order to overcome the prior art (Remarks page 7-8).

Applicant argues Clark has the disadvantage of many ties. The claim is not limited to a certain number of ties (Remarks page 9).
Applicant argues the Udell gown has a different design but does not explain the differences. Udell discloses the gown as claimed. Examiner suggests claiming these differences in order to overcome the prior art (Remarks page 10-12).
Applicant argues Udell has the disadvantage of a closure in the back. Claim 1 does not preclude a gown with a closure in the back (Remarks page 12-13).
In light of the above, the rejection is believed to be proper.

Claim Rejections - 35 USC § 103

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udell (US 5050243 A) in view of Gaza (US 20020152535 A1).

As to claim 1, Udell discloses a patient gown (“Hospital gown,” title) comprising:
an attachment strap (one or more of 20a, 20b, 22a, and 22b);
a front fabric segment having a first surface on one side and a second surface on an opposite side, wherein the first surface and the second surface of the front fabric are selectably adapted to a front side of a torso of a human patient (center body panel ), the attachment strap having one end attached to and extending from the first surface (20a and 22b), the front fabric segment comprising:
a through hole proximate to the attached one end of the attachment strap (opening 40) to receive a free end of the attachment strap to extend outward from the second surface when the first surface is placed against the front side of the torso of the human patient exposing the second surface (capable of receiving, because the strap is smaller than the through hole); and
a first half of a neck opening along a top edge (16 on 12b);
a back fabric segment attached along a first lateral side to the front fabric segment (12a attached at 13 and 12c attached at 13) and adapted to a back side of the torso of the human patient and having a second half of a neck opening along a top edge (16 on 12a and 12c);
a first sleeve extending from the attached first lateral side between the front and back fabric segments (14a) and including an attached shoulder extending from the first and second halves of the neck opening toward the first lateral side (figs 2-4); and
a second sleeve comprising a front sleeve panel extending from a second lateral side of the front fabric segment (front of 14b) and a back sleeve panel extending from the second lateral side of the back fabric segment (back of 14b), a top shoulder edge of the front and back sleeve panels attachable together from the first and second halves of the neck opening toward the second lateral side (figs 2 and 3, capable of attaching and disclosed as being integrally attached).
Udell does not disclose a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening 
Gaza teaches a similar patient gown (“HOSPITAL GOWN,” title) including a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient (front and back portions are separable from one another at side openings attached via straps 50, 52, etc., as shown in figures 3 and 4).
It would have been obvious to one of ordinary skill in the art to have provided openable side seams at Udell 13 for the purpose of ease of donning and doffing, and to provide selective access to the wearer’s torso.

As to claim 2, Udell as modified discloses the patient gown of claim 1, further comprising a fastener that passes through the corresponding edge openings in the front and back fabric segments (Gaza 50, 52, etc. pass through corresponding edge openings 60).  

As to claim 3, Udell as modified discloses the patient gown of claim 1, wherein the first sleeve comprises front and back sleeve panels (figs 2-4) that are attachable along a shoulder seam (although Udell discloses front and back sleeve panels that are integrally attached, they are capable of being attached along a shoulder seam, and this recitation is a functional recitation and does not require the structure of a shoulder seam, merely the capability of being attached along a shoulder seam).  

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 0818351 A) in view of Udell (US 5050243 A).

As to claim 4, Clark discloses a patient gown (“invalid robe,” title) comprising:
a back fabric panel shaped to cover a backside of a patient's torso and shoulders (back piece B) and comprising left and right back fastening members attached to top edges respectively of left and right shoulder portions of the back fabric panel (securing-tapes D as shown in annotated fig 1 below);
a front fabric panel shaped to correspond to the back fabric panel and to cover a front side of the patient's torso and shoulders (front portion A) and joined along lateral right and left edges to corresponding left and right edges of the back fabric panel to form a waist of the patient gown (joined via securing-tapes D as shown in annotated fig 1 below) and comprising left and right front fastening members attached to top edges respectively of left and right shoulder portions of the front fabric panel to engage the corresponding left and right back fastening members of the back fabric panel (securing-tapes D). 
Clark does not disclose wherein the front and back fastening members are fabric ties.
Clark does disclose the securing tapes of “soft material” (col 1 line 45-50) and the tapes are necessarily flexible enough to be tied “into bow-knots” (col 2 line 70-75). Even though Clark is silent as to the material of the ties, fabric is known for being soft and flexible, and would have been an obvious choice of material for the ties.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, so that the ties could be provided in a color to convey information (Udell col 3 line 10-35).

As to claim 6, Clark as modified discloses the patient gown of claim 4, wherein:
the back fabric panel comprises first left and right waist cinch ties attached to the back fabric panel in alignment respectively with the waist (securing-tapes D as shown in annotated fig 1 below); and
the front fabric panel comprises second left and right waist cinch ties attached to the front fabric panel in alignment respectively with the waist that tie respectively to the first left and right waist cinch ties of the back fabric panel to reduce a waist circumference of the waist (securing-tapes D as shown in annotated fig 1 below).



    PNG
    media_image1.png
    743
    653
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732